Citation Nr: 9910978	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a cystitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served an active duty from February 1941 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated April 1997, rendered 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) where the issues 
identified on the first page of this decision were denied.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1998) and 38 C.F.R. § 3.103(a) (1998), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90, 93 (1990).

The Board notes that the veteran was recently afforded VA 
rating examinations in order to determine the severity of his 
service connected disabilities.  However, those examination 
reports leave some issues open to the interpretation of 
subsequent laboratory reports, which in turn do not appear to 
have been referred to in evaluating the veteran's service 
connected disabilities.  The Board is of the opinion that it 
would be helpful, prior to further consideration of the 
veteran's claims, to have the findings of the laboratory 
reports interpreted by a physician.

Specifically, the Board notes that the veteran is service 
connected for cystitis, and that the examiner noted that he 
had a frequency of urination of four times per night.  
However, under the "presence or absence of pyuria" section 
of the report, the examiner stated "see enclosed 
urinalysis".  There are apparently some irregular findings 
in the veteran's urinalysis results.  The Board is of the 
opinion that a records review, with referral to the 
urinalysis, would be helpful in determining whether the 
veteran's service connected disorder has increased in 
severity.  

In addition, turning to the report concerning the veteran's 
stomach examination, the examiner noted that the veteran's 
weight was currently 123 pounds, but his maximum for the past 
year had been 137 pounds.  However, under the specific 
evaluation section of the report, where the question was 
posed whether the veteran was anemic, the examiner stated 
"complete blood count enclosed".  Additionally, under the 
diagnoses section of the report, the examiner noted that the 
complete blood count [was to be] enclosed, but that it was 
not available at the time of the dictation.  Again, there 
appears to be some abnormalities in the veteran's bloodwork, 
however, the Board is not qualified to present a medical 
diagnosis.  Thus, the Board is again of the opinion that a 
records review by a physician would be helpful prior to 
further consideration of his claims.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should inform the veteran that 
he or his representative should furnish, 
within a reasonable period of time, any 
additional evidence, to include but not 
limited to, private medical records, in 
support of his claim.

2.  The RO should schedule a Records 
Review with a reviewer other than the 
examiner who examined the veteran in 
December 1996.

3.  The Records Reviewer shall review the 
veteran's December 1996 examination 
reports and laboratory reports and 
determine:
(a)  what are the clinically 
ascertainable residuals from the 
veteran's cystitis disability?  
Specifically, can the symptomatology 
(frequency of urination) from his 
December 1996 examination report, and any 
applicable laboratory report, be 
separated from his prostate disorder 
symptomatology?  In other words, is it 
possible to determine that the veteran's 
frequency of urination is due to his 
service-connected cystitis disability 
rather than his prostate disorder and 
residuals of surgery?  If the above 
determinations can not be made without 
resort to sheer speculation, the 
examination report shall so note; and 

(b)  Is the veteran anemic?  All 
appropriate studies are to be performed 
if necessary.  

4.  Following completion of the above 
developments, the RO should review the 
veteran's examination report to verify 
that the items in paragraph three (a) and 
(b) have been addressed by the reviewer 
and so noted on the reviewer's report. 

5.  The RO should then also review the 
veteran's claims folder, and determine 
whether his claims can now be granted.  
If the decision remains in whole or in 
part adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further review, as appropriate.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


